DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed April 15, 2022. The examiner acknowledges the amendments to claims 1-4 and 7-15.  The examiner notes the amendment to claim 1 does not comply with the requirements of 37 CFR 1.121(c) because the limitation at line 8 of claim 1 as amended December 9, 2021 reading “wherein the sensor unit is positioned to be adjacent to a cerebral parenchyma” has been deleted from the claim without the proper markings.  Applicant is reminded that amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


In order to unnecessarily extend prosecution by mailing a Notice of Non-Compliant Amendment, the examiner will consider the aforementioned limitation to be deleted from the claim.
Claims 5 – 6 are cancelled. Claims 2 – 4 and 7 are withdrawn. Claims 1 and 8 - 15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5 - 6, filed 04/15/2022, with respect to the drawing objection of the claimed antenna not being shown and USC 101 rejections of claims 1 and 8-15 have been fully considered and are persuasive. The drawing objection of the claimed antenna not being shown and USC 101 rejections of claims 1 and 8-15 have been withdrawn.
Applicant's arguments filed 04/15/2022 with respect to the objection to the drawings regarding the claimed transmitter not being shown have been fully considered but they are not persuasive. Claim 14 still positively recites a transmitter configured to be positioned in a blood vessel of an arm or neck. Applicant’s explanation in their Remarks on [pg 5] that the transmitter in claim 14 is not shown in the drawings because it would be difficult to show such features in a tiny sensor, is insufficient to obviate this objection. Claim 1, which claim 14 is dependent on, positively recites the sensor is configured to positioned in a cerebral blood vessel. However, claim 14 positively recites the transmitter is configured to be positioned in a blood vessel of an arm or a neck, which is a completely different location. Therefore, the transmitter is not embedded in the tiny sensor as Applicant asserts. Furthermore, the relative positioning of the elements should be illustrated, particularly since the specification does not clearly describe the arrangement in regards to how the sensor unit, transmitter, and ICP measuring unit interact.
Applicant’s arguments, see pg 6, filed 04/15/2022, with respect to the USC 112(b) rejections of claims 1, 8 and  10 - 15 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 1 and 8 - 15 have been withdrawn. 
Regarding the USC 112(b) rejection of claim 9, the Examiner has reconsidered the broadest reasonable interpretation of “obstruct a blood flow toward the sensor unit” as the coils obstructing the normal blood flow by creating a smaller area than normal in a vessel for blood to flow through, which the coils do by being physically disposed in a vessel such as a cerebral artery, supported by [0023] of Applicant’s filed specification. 
Applicant's arguments filed 04/15/2022 with respect to the USC 103 rejections of claims 1 and 8-15 have been fully considered but they are not persuasive. On pg 7 of their Remarks, Applicant asserts claim 1 as amended overcomes the rejection in made of the previously cited references. Examiner respectfully disagrees.
The most significant amendment to claim 1 is the addition of a marker disposed on the wire unit and configured to identify a position of the sensor unit or a direction of the sensor unit. US 20160310077 A1 to Hunter, et al. (cited in previous Office Action, hereinafter Hunter) teaches a position marker can be placed in an ISM 10, which can be disposed on its guidewire, and configured to identify a position of the sensor unit of the stent it is attached to [0188, 0599] (Fig 33B). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter positioned in a blood vessel of an arm or a neck of a subject in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160310077 A1 to Hunter, et al. (cited in previous Office Action, hereinafter Hunter) in view of US 20070167867 A1 to Wolf (cited in previous Office Action).
Regarding claim 1, Hunter teaches an intracranial pressure measuring device [0279] comprising:
a sensor unit (stent comprising sensors 10) configured to be positioned at a predetermined position in a cerebral blood vessel of a subject and measure a pressure at the predetermined position ([0015, 0086, 0196, 0203], sensors 10 can be disposed within a stent, and comprise pressure sensors for measuring a pressure at a predetermined location, such as in cerebral vasculature) (Fig 11);
a wire unit (guidewire) to which the sensor unit is connected [0599] (Fig 33B), the wire unit being configured to be inserted into the subject to position the sensor unit at the predetermined position [0599] (Fig 33B);
a marker disposed on the wire unit (specifically within ISM 10 disposed on the guidewire) and configured to identify a position of the sensor unit or a direction of the sensor unit ([0188, 0599], the position of the guidewire and sensor unit are effectively the same while the sensor unit is disposed on the guidewire) (Fig 33B); and
an intracranial pressure measuring unit (82) ([0015, 0196, 0203], sensors 10 are pressure sensors configurable for measuring intracranial pressure when place within cranial vasculature, and data-receiving device 82 is configurable for receiving an processing the intracranial pressure data received from the sensor in order to display the sensor data directly, or make a recommendation or warning in response to the sensor data) (Fig 4).
wherein the sensor unit is positioned to be adjacent to a cerebral parenchyma ([0196], cerebral parenchyma is the functional tissue of the brain. Cerebral vasculature is adjacent to cerebral parenchyma in order to provide blood to the cerebral parenchyma. Therefore, the sensor unit (10) is configurable to be positioned to be adjacent to a cerebral parenchyma by being disposed within vasculature adjacent to the cerebral parenchyma, specifically cerebral vasculature).
However, Hunter does not teach the intracranial pressure measuring unit is configured to measure an intracranial pressure based on the measured pressure.
Wolf teaches an intracranial pressure measuring unit (440) is configured to measures an intracranial pressure based on measured pressure [0118, 0136] (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter to have the intracranial pressure measuring unit is configured to measures an intracranial pressure based on the measured pressure, because doing so would have the predicable result of having the device configurable to determine and report intracranial fluid pressure, as recognized by Wolf [0017].

Regarding claim 12, Hunter in view of Wolf teach the intracranial pressure measuring device of claim 1, and Hunter further teaches the sensor unit includes an antenna (22) for transmitting a measurement result [0106] (Fig 4) to the intracranial pressure measuring unit (82) in a wireless manner [0132] (Fig 4).
However, Hunter does not teach the intracranial pressure is measured based on the measurement result.
Wolf teaches intracranial pressure is measured based on the measurement result [0113, 0118, 0136] (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter to have the intracranial pressure measured based on the measurement result, because doing so would have the predicable result of having the device configurable to determine and report intracranial fluid pressure, as recognized by Wolf [0017].

Claim 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Wolf as applied to claim 1 above, and further in view of US 20060079740 A1 to Silver, et al. (cited in previous Office Action, hereinafter Silver).
Regarding claim 8, Hunter in view of Wolf teach the limitations of claim 1, however they do not teach a first coil unit disposed on the wire unit; and
a second coil unit disposed on the wire unit with the sensor unit positioned between the first coil unit and the second coil unit.
Silver teaches a first coil unit (anchoring platform 14 comprising hook 250) disposed on a wire unit (tether 910) [0286] (Fig 23); and
a second coil unit (14) disposed on the wire unit ([0286], second coil unit 14 is “disposed on” the tether 910 by being connected to it via sensor unit 20 and the other coil unit 14 connected to the tether, which falls within Applicant’s definition of “disposed on” in [0039] of their filed specification by having the far coil connected to the tether by being physically interconnected via the intermediate members) (Fig 14A) with a sensor unit (20) positioned between the first coil unit and the second coil unit [0286] (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have a first coil unit disposed on the wire unit; and
a second coil unit disposed on the wire unit with the sensor unit positioned between the first coil unit and the second coil unit, because doing so would help lodge the sensor unit in the blood vessel, as recognized by Silver [0287].

Regarding claim 9, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 8, however Hunter in view of Wolf do not teach the first coil unit and the second coil unit are configured to obstruct a blood flow toward the sensor unit.
Silver teaches the first coil unit (14) and the second coil unit (14) are configured to obstruct a blood flow toward a sensor unit (20) ([0283, 0287], although slightly different anchoring devices 14 are shown in Fig 20A, blood flow can obstructed by the anchoring rings shown in Fig 14B being disposed in a blood vessel 849 such that they partially occlude blood vessel 849).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the first coil unit and the second coil unit configured to obstruct a blood flow toward the sensor unit, because doing so would help lodge the sensor unit in the blood vessel, as recognized by Silver [0287].

Regarding claim 10, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 8, and Hunter further teaches the cerebral blood vessel includes a cerebral artery [0204].

Regarding claim 11, Hunter in view of Wolf, in further view of Silver teach the limitations of claim 8, however Hunter in view of Wolf do not teach the first coil unit and the second coil unit obstruct a blood flow toward the sensor unit as the first coil unit and the second coil unit autonomously expand in the cerebral blood vessel.
Silver teaches the first coil unit (14) and the second coil unit (14) are configured to obstruct a blood flow toward the sensor unit (20) as the first coil unit and the second coil unit autonomously expand (by comprising self-expanding Nitinol) in a blood vessel [0282, 0285, 0287] (Fig 20A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the first coil unit and the second coil unit configured to obstruct a blood flow toward the sensor unit as the first coil unit and the second coil unit autonomously expand in the cerebral blood vessel based on the teachings of Silver, because doing so would have the predictable result of having the device self-anchor itself to a vessel after it’s been placed in the desired position, as recognized by Silver [0159].

Regarding claim 13, Hunter in view of Wolf teach the limitations of claim 1, however Hunter in view of Wolf do not teach the wire unit includes a separate information transmitting line and transmits a measurement result measured by the sensor unit to the intracranial pressure measuring unit.
Silver teaches an information transmitting line (910) and transmits a measurement result measured by a sensor unit (20) to an intracranial pressure measuring unit (26) [0059, 0085, 0286] (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the wire unit includes a separate information transmitting line and transmits a measurement result measured by the sensor unit to the intracranial pressure measuring unit, because doing so would have the predictable result of conveying sensor information via a wired connection, as recognized by Silver [0286].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Wolf as applied to claim 1 above, and further in view of US 20020035331 A1 to Brockway, et al. (cited in previous Office Action, hereinafter Brockway).
Regarding claim 14, Hunter in view of Wolf teach the limitations of claim 1, and Hunter further teaches:
a transmitter (wireless interface 20) for transmitting a measurement result in respect to the pressure in the cerebral blood vessel [0104, 0204] (Fig 1).
However, Hunter in view of Wolf do not teach the transmitter is configured to be positioned in a blood vessel of an arm or a neck of the subject and transmit the measurement result to the intracranial pressure measuring unit.
Brockway teaches a transmitter (40) is configured to be positioned in a blood vessel of an arm or a neck of a subject and transmits a measurement result in respect to a pressure in the cerebral blood vessel to an intracranial pressure measuring unit (receiver) [0010, 0070].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the transmitter positioned in a blood vessel of an arm or a neck of the subject and transmit the measurement result in respect to the pressure in the cerebral blood vessel to the intracranial pressure measuring unit, because doing so would help avoid causing discomfort to the patient the device is implanted in, as recognized by Brockway [0070].

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Wolf as applied to claim 1 above, and further in view of US 20140276027 A1 to Gaddis, et al. (hereinafter Gaddis).
Regarding claim 15, Hunter in view of Wolf teach the limitations of claim 1, however they do not teach the wire unit includes a separating unit configured to separate a portion of the wire unit that is withdrawn from the cerebral blood vessel.
Gaddis teaches a wire unit (175) includes a separating unit (170 configured to separate a portion of the wire unit (from sensor wire 110) that is withdrawn from a blood vessel [0039] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hunter in view of Wolf to have the wire unit include a separating unit configured to separate a portion of the wire unit that is withdrawn from the cerebral blood vessel, because doing so would have the predictable result of having the wire unit connected to the sensing unit until it is disconnected in the target vessel in order to allow removal of the wire unit from the vessel but leave the sensing unit within the target vessel in order continuously assess the effectiveness of a treatment within the target vessel, as recognized by Gaddis [abstract, 0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030139677 A1 is mentioned because it discloses a wire comprising a separating unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/Raymond P Dulman/Examiner, Art Unit 3791